TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00749-CV


Jeffrey S. Kelly, Pamela K. Kelly and Jeff Kelly Construction, Appellants

v.

Stock Building Supply of Texas, L.P. d/b/a Stock Building Supply, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-08-001020, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 

		The parties to this appeal have filed a joint motion to vacate the trial court's judgment
and remand to the trial court for the rendition of judgment in accordance with the parties' settlement
agreement.  We grant the motion, vacate the judgment without reference to the merits, and remand
to the trial court for rendition of judgment in accordance with the settlement agreement.  See Tex.
R. App. P. 42.1(a)(2)(B).

						 ___________________________________________						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Vacated and Remanded on Joint Motion
Filed:   December 17, 2010